COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Uni-Tec Trade, Inc. v. Schneider Electric Services and ECP Electrical
                         Supply, Inc.

Appellate case number:   01-19-00745-CV

Trial court case number: 2016-80650

Trial court:             234th District Court of Harris County


       The Court construed this motion to be a motion for rehearing addressed to the panel,
but because appellant referenced en banc reconsideration in its motion for rehearing, the
Court also construed this motion to request en banc reconsideration.
      It is ordered that the motion for en banc reconsideration is overruled. See TEX. R.
APP. P. 41.2(c), 49.7.


Judge’s signature: ____Justice Richard Hightower__________________
                    Acting individually  Acting for the Court

En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Date: __December 8, 2020___________